Wood, J., (after stating the facts.) First. The indictment is void for uncertainty. If -the facts were that -appellee had neglected and -refused to construct and maintain two water closets -as charged, then -it could not also he true that it had refused to “designate said -closets by proper lettering,” as is also charged; because, if water closets were not constructed, there would be none to designate. Appellee could not neglect or refuse to designate water, closets when there were none in existence. It is impossible that both the charges made in the indictment should be sustained. Appellee was not advised of the offense with which is was charged. If the State intended to charge it with the offense of refusing to construct and maintain water closets as required by the statute, it should not also have charged that it refused and neglected to designate the water closets by proper lettering, because the two charges involved a contradiction in terms. If the State intended to charge that ■the water closets were constructed, but were not maintained and not properly designated, as the statute requires, then it should have so alleged in the indictment setting forth the facts. The allegations are too indefinite to be the basis of a criminal charge under the statute. Second. The indictment was also void for duplicity. While the various requirements of the statute were intended to provide for the comport of passengers, as is indicated by the title of the act, yet the Legislature did not in the body of the act create and define the offense as a “refusing and neglecting to provide for the comfort of passengers” which should be committed in .any or all the ways prescribed. The Legislature, in other words, did not constitute the various requirements of the statute one offense, committed in so many different ways, which it could easily have done. But, under the language of the act, each one of the requirements is a separate and distinct offense. It was improper therefore to join these in the same indictment, and the case is ruled in this respect by State v. Lancaster, 36 Ark. 55. Third. The statute is not unconstitutional. It does not violate the provisions of the 14th Amendment of the Constitution of the United States. Judgment affirmed. Hire C. J. and McCurroch J., dissent.